Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-11-00405-CR

                                    Lionel GONZALES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2004CR1992
                          Honorable Ron Rangel, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED dismissing the prosecution with prejudice.

       SIGNED August 21, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice